DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Uoe et al. (JP 2011-245397) (Uoe) in view of Okazaki et al. (US 2008/0155952) (Okazaki) and Miwa et al. (US 2004/0258582) (Miwa).
	Applicants have provided a machine translation of JP 2011-245397 with the IDS filed 04/01/2020. The citation of prior art in the rejection refers to the provided machine translation. 
In reference to claim 1, Uoe teaches a ceramic filter having a honeycomb structure made of a porous ceramic ([0002]) (corresponding to a honeycomb filter). The honeycomb structure has a cylindrical columnar body, comprising a plurality of partition walls separating a plurality of through holes extending in the same direction ([0016]) (corresponding to a pillar-shaped honeycomb structure having porous partition walls provided, surrounding a plurality of cells which serve as fluid through channels).
Uoe further teaches each of the through holes is perpendicular to both end faces of the columnar body ([0016]) (corresponding to channels extending from an inflow end face to an outflow end face). Uoe further teaches a sealing portion closing one end of each of the through holes at one end surface side, while the through hole sealed at the one end surface side is opened at the other end surface side ([0024]; [0092]) (corresponding to plugging portions provided either at the ends on the inflow end face side of the cells or at the ends on the outflow end face side of the cells).
Uoe further teaches a length in the longitudinal direction of the through hole of the sealing portion closing one end of each of the through holes was measured, a length at the central portion of the end surface of the honeycomb structure is longer than a length at a peripheral portion of the end surface ([0092]) (corresponding to a plugging length L1 in the direction in which the plurality of cells extend of a central plugging portion that is the plugging portion existing in the central region is larger than a plugging length L2 in the direction in which the plurality of cells extend of a circumferential plugging portion that is the plugging portion existing in the circumferential region).
Uoe further teaches the maximum length value is 10.00 mm and the minimum value of the length is 6.00 mm ([0092]) (corresponding to the plugging length L1 of the central plugging portion ranges from 7 mm to 9 mm, and the plugging length of the circumferential plugging portion ranges from 3 mm to 6 mm). Uoe teaches a range of length of the sealing portion that overlaps the presently claimed ranges, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Uoe, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Uoe does not explicitly teach the sealing portions are composed of a porous material, a ratio of an area S2 of the circumferential region with respect to an area S1 of the central 
Okazaki teaches a honeycomb filter having a large number of flow paths partitioned by cell walls, and injecting plugging material into flow paths ([0019]). The porosity of the cell walls is 40-80%, and the porosity of the exhaust-gas-inlet-side plugs is preferably smaller than that of the cell walls while the exhaust-gas-outlet-side plugs have a porosity greater than the porosity of the cell walls ([0033]-[0034]) (corresponding to the plugging portions are composed of a porous material; the porosity of the partition walls range from 48% to 63%).
Okazaki further teaches when the porosity of the cell walls is less than 40%, the honeycomb filter has an increased pressure loss, resulting in decrease in the engine power, while, when the porosity of the cell walls exceeds 80%, the strength of the cell walls decreases, and the PM-capturing efficiency also decreases ([0120]). Okazaki further teaches the porosity of the exhaust-gas-inlet-side plugs can reduce the PM accumulated on the inlet-side end surface and the porosity of the exhaust-gas-outlet-side plugs allows gas exhaust gas to pass through the outlet-side plugs to further reduce the pressure loss of the honeycomb filter ([0121]; [0122]).
In light of the motivation of Okazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the partition walls of Uoe have a porosity between 40-80%, in order to provide a honeycomb filter with partition walls that do not lead to an increased pressure loss, resulting in decrease in engine power, and decreased cell wall strength and capturing efficiency, and for the sealing portions of Uoe to have a porosity, in order to provide sealing portions that reduce PM accumulation at the end surface while also allowing gas to pass through the sealing portion.

Miwa further teaches that a certain region extending inwardly from an outer peripheral contour of the honeycomb filter is the outer peripheral part and a remaining region is the central part, an area range of the central part is set to 20 to 90% of that of a sectional area of the honeycomb filter ([0050]) (corresponding to a central region that includes a center of gravity in a section orthogonal to a direction in which the cells extend, and a circumferential region on a farther circumferential side rom the central region, and has S2/S1, which denotes a ratio of an area S2 of the circumferential region with respect to an area SI of the region, ranging from 0.1 to 0.5). Miwa further teaches a temperature difference between the central part and the peripheral part of honeycomb filter is reduced, and a thermal stress generated in the honeycomb filter can be reduced, resulting in inhibiting cracks from being generated in the honeycomb filter, and the filter has a superior effect that durability is remarkably superior ([0092]).
In light of the motivation of Miwa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb structure of Uoe in view of Okazaki, such that the central portion of the end surface of the honeycomb structure part is set to 20 to 90% of that of a sectional area of the 
In reference to claim 2, Uoe in view of Okazaki and Miwa teaches the limitations of claim 1, as discussed above. Uoe teaches the length in the longitudinal direction of the through hole of the sealing portion closing one end of each of the through holes at the central portion of the end surface of the honeycomb structure is longer than the length at the peripheral portion of the end surface ([0092]) (corresponding to a plurality of central plugging portions and the circumferential plugging portions arranged from the center of gravity toward a circumference in a radial direction of the section orthogonal to the extending direction of the plurality of cells of the honeycomb structure). Fig. 8 discloses a sectional view of the honeycomb structure having sealing portions closing one end of each of the through holes at the central portion of the end face of the honeycomb structure being longer than the length of the sealing portions at the peripheral portion of the surface, wherein the sealing portions in order toward the circumference decrease in steps from the central sealing portions (corresponding to the plurality of the plurality of the central plugging portions and the circumferential plugging portions are configured such that the plugging lengths of the plurality of the central plugging portions and the circumferential plugging portions arranged in order toward the circumference decrease in steps from the central plugging portions provided closer to a center in the radial direction of the section orthogonal to the extending direction of the plurality of cells).

In reference to claim 3, Uoe in view of Okazaki and Miwa teaches the limitations of claim 1, as discussed above. Uoe further teaches the through holes are square and have the same diameter throughout the honeycomb structure ([0026]; [0089]; Fig. 1(b)) (corresponding to a cell structure of the honeycomb structure is the same in the central region and the circumferential region).
Response to Arguments
In response to amended claims 1-2 and cancelled claim 4, the previous Claim Objections are withdrawn from record.

Applicants primarily argue:
“Claim 1 has been amended to recite, in relevant part, that the porosity of the partition walls ranges from 48% to 63%.
As such, the features now recited in amended claim 1 reflect the attendant advantages associated with the claimed invention shown in Tables 1 and 2 of the present specification. For instance, each of the honeycomb filters of Example 1 and Comparative Example 2, Example 3 and Comparative Example 1, and Examples 7 and 8 and Comparative Example 3 have the same respective features, including partition walls having a porosity in the range of 48% to 63%, as now recited in claim 1. However, each of the honeycomb filters of Examples 1, 3, 7, and 8 include plugging portions that meet all of the limitations recited in claim 1, resulting in improved erosion resistance and higher thermal shock resistance, as compared to the honeycomb filters of Comparative Examples 1-3, which do not include plugging portions that meet all of the limitations recited in claim 1. Clearly, a person of ordinary skill in the art would have understood that, in order for a honeycomb filter that includes partition walls with a porosity in the range of 48% to 63% to have improved erosion resistance and higher thermal shock resistance, it is necessary for the plugging portions to meet all of the limitations recited in claim 1.”
Remark, p. 6-7
The examiner respectfully traverses as follows:
	The data to establish unexpected results is unpersuasive, for the reasons set forth below. 
2), (8) a specific area ratio between a central region and a circumferential region, (9) a specific max and min plugging length L1 of the central plugging portion and (10) a specific max and min plugging length L2 of the circumferential plugging portion; while, the present claim broadly encompass a honeycomb structure having (1) any composition, (2) any cells shape, (3) any diameter of the inflow end face and the outflow end face, (4) any extending-direction length of the cells, (5) any thickness of the partition walls, (6) a partition wall with any porosity within the range of from 48% to 63%, (7) any cell density, (8) any ratio of an area of the circumferential region with respect to an area of the central region ranging between 0.1 to 0.5, (9) any maximum and any minimum plugging length L1 of the central plugging portion between 7 mm and 9mm, and (10) any maximum and any minimum plugging length L2 of the circumferential plugging portion between 3 mm and 6 mm.
	Additionally, the data does not show using the upper and the lower claimed limits of S2/S1. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of S2/S1.
Secondly, there is no proper side-by-side comparisons between the working examples and the comparative examples. The “closest” side-by-side comparisons appear to be Example 1 and Comparative Example 2, Example 3 and Comparative Example 1, and Examples 7 and 8 and Comparative Example 3, as the Applicant has noted in the Remarks, above. However, each of the Comparative Examples differ from working Examples in the plugging length L1 of the central plugging portion ranges in maximum length and minimum length, the area ratioS2/S1 and at least one of the maximum or minimum plugging length L2 of the circumferential plugging portion. It is unclear if the advantageous properties (i.e., improved erosion resistance and higher thermal shock resistance) are due to the area ratio S2/S1, the length of the central plugging portion L1, the maximum length of the plugging length L2, the minimum length of the plugging length L2, or a combination of the area ratio S2/S1, plugging length L1 or plugging length L2. 
Even if there were proper side-by-side comparisons, the data to establish unexpected results remains unpersuasive for the reasons set forth above, i.e., the data is not commensurate in scope with the scope of the present claims.

Applicants further argue:
“The PTO’s assertion is erroneous because the invention of Uoe is directed to a method of forming a plugged honeycomb structure that suppresses the detachment of plugging material from the cells (see Uoe, paragraph [0007], for example). As such, the invention of Uoe has nothing to do with the length of the plugging portions, per se. To this end, paragraph [0092] of Uoe discloses that the length of the plugging portions of Example 1 is nothing more than a result of the tendency for how the plugging material fills the cells (see Uoe, paragraph [0092]). However, Example 2 of Uoe demonstrates that this tendency can be mitigated by subjecting the plugged honeycomb structure to a vibration step to produce plugging portions having a uniform length (see Uoe, paragraph [0096]). 
Remarks, p. 7-8
The examiner respectfully traverses as follows:
	While Example 2 of Uoe discloses a length of the plugging portions outside the claimed range, Uoe also discloses the length of the sealing portion is from 1 to 20, and more specifically, a length D at a central portion of an end surface of the honeycomb structure tends to be longer than a length at a peripheral portion of the end surface, wherein the maximum value of the length is 10 and a minimum value is 6 mm ([0026]; [0092]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, it is noted Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants further argue:
“In light of the above, there would have been no reason for a person of ordinary skill in the art to have considered modifying Uoe based on Miwa, according to the PTO’s asserted motivation. The invention of Miwa is directed to mitigating thermal stress generated cracks by modifying a honeycomb structure so that the heat capacity of the central part is larger than the peripheral part (see Miwa, Abstract). Miwa discloses that the heat capacity of the central part can be increased by a number of means, including adjusting the length of the plugging portions, as asserted by the PTO, or plugging additional cells in the central portion of the honeycomb structure (see Miwa, paragraph [0047]).

Remarks, p. 8-9
The examiner respectfully traverses as follows:
Miwa is only used as teaching reference in order to teach a ratio of an area S2 of the circumferential region with respect to an area S1 of the region, as discussed in the rejection set forth above. Miwa is not relied on to teach adjusting the length of the plugging portions, Uoe discloses a length D at a central portion of an end surface of the honeycomb structure tends to be longer than a length at a peripheral portion of the end surface, wherein the maximum value of the length is 10 and a minimum value is 6 mm ([0026]; [0092]).
Therefore, it is the examiners position, absent evidence to the contrary that Uoe in view of Okazaki and Miwa meet the presently claimed limitations. 
Thus, Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/M.O./Examiner, Art Unit 1784         

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784